MEMORANDUM ***
Appellant M.R.S. Distributors, Inc. (“MRS”) appeals from the district court’s order denying its Federal Rule of Civil Procedure 60(b)(5) motion to vacate the permanent $100,000 bond requirement in the 1995 “Amended Final Judgment and Permanent Injunction Against Defendant M.R.S. Distributors, Inc.” We review for abuse of discretion the district court’s denial of MRS’s Rule 60(b)(5) motion. SEC. v. Coldicutt, 258 F.3d 939, 941 (9th Cir. 2001).
Though a district court need not recite verbatim the governing legal standard, the district court’s failure here to acknowledge and apply the two-step approach for evaluating a Rule 60(b)(5) motion set forth in Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 383, 112 S.Ct. 748, 116 L.Ed.2d 867 (1992), constitutes an abuse of discretion. See Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1224 (9th Cir.2000) (reversing denial of motion for relief from judgment where the district court omitted the correct legal standard altogether and its analysis pertained to only one equitable factor). Because the district court failed to articulate a reasoned basis for its decision, and this court cannot meaningfully review the district court’s denial, we vacate and remand so the district court can re*647hear the motion and make the necessary factual findings before applying the test announced in Rufo. See Townsend v. Holman Consulting Corp., 929 F.2d 1358,1366 (9th Cir.1991) (noting district court’s broad fact-finding powers in area of sanctions to which appellate courts must defer, but requiring remand where uncertain about the district court’s reasoning or unable to discern whether the district court considered the relevant factors).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.